Case 4:18-cv-00298-CVE-JFJ Document 174 Filed in USDC ND/OK on 04/24/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OKLAHOMA

   RICHARD FELTZ,1 TARA O’DONLEY, AND )
   CHRISTOPHER WOOD, on behalf of                  )
   themselves and all others similarly situated,   )
                                                   )
                        Plaintiffs,                )
                                                   )
   v.                                              )              Case No. 18-CV-0298-CVE-JFJ
                                                   )
   BOARD OF COUNTY COMMISSIONERS OF )
   THE COUNTY OF TULSA; VIC REGALADO, )
   Tulsa County Sheriff, in his official capacity; )
   TERRY H. BITTING, TAMMY BRUCE,                  )
   MARTHA RUPP CARTER, STEPHEN R.                  )
   CLARK, THERESA DREILING, OWEN                   )
   EVENS, JAMES W. KEELEY, DEBORAH                 )
   LUDI LEITCH, J. ANTHONY MILLER,                 )
   DAWN MOODY, MILLIE OTEY, KIRSTEN )
   PACE, APRIL SEIBERT, CLIFFORD SMITH, )
   AND SARAH SMITH, in their capacities as         )
   Tulsa County Special Judges; AND WILLIAM )
   MUSSEMAN, in his capacity as Tulsa County )
   District Court Judge,                           )
                                                   )
                        Defendants.                )

                                       OPINION AND ORDER

          Before the Court is defendant state judges’ motion to dismiss plaintiffs O’Donley and

   Wood’s claims (Dkt. # 76). Plaintiffs have not filed a response, and their time to do so has expired.

   Defendants argue that O’Donley and Wood should be dismissed because they are appearing pro se

   and are thus unable to represent the putative class members.

                                                    I.



   1
          On November 20, 2019, defendants filed a joint suggestion of death (Dkt. # 87) as to plaintiff
          Michael Parga, giving notice that he died on or about October 26, 2019. No one has moved
          to be substituted on his behalf. Pursuant to Federal Rule of Civil Procedure 25(a), the Court
          terminates Parga as a party, and Feltz is now the first named plaintiff.
Case 4:18-cv-00298-CVE-JFJ Document 174 Filed in USDC ND/OK on 04/24/20 Page 2 of 4




           On August 15, 2019, the Court entered an order granting the withdrawal of O’Donley’s and

   Wood’s previous attorneys. Dkt. ## 74, 75. Since then, these plaintiffs have appeared pro se in this

   matter. Prior to these orders, discovery was allegedly issued to O’Donley and Wood through their

   counsel on June 26, 2019. Dkt. # 76, at 1. The discovery requests allegedly included interrogatories,

   requests for production, and requests for admission. Id. O’Donley and Wood allegedly did not

   respond to these discovery requests prior to appearing pro se in this matter. Id. After Dkt. ## 74 and

   75 were entered, counsel for the state judges sent the copies of the previously served discovery

   requests and letters to the last known addresses of O’Donley and Wood. Dkt. # 76-1. O’Donley and

   Wood have allegedly not responded to the discovery requests or the letters. Dkt. # 76, at 1-2.

   O’Donley and Wood have not entered pro se appearances in this case, nor have they apprised the

   parties of their current addresses. Id. at 2.

                                                    II.

           Defendants argue that O’Donley and Wood, by virtue of their pro se claims, are not adequate

   class representatives in this matter. Id. They ask that O’Donley’s and Wood’s claims be dismissed

   without prejudice. Id.

           Plaintiffs must show that they have met all four prerequisite for class certification under

   Federal Rule of Civil Procedure 23(a). Shook v. El Paso Cty., 386 F.3d 963, 971 (10th Cir. 2004).

   The prerequisites are:

           (1) the class is so numerous that joinder of all members is impracticable;

           (2) the claims or defenses of the representative parties are typical of the claims or
           defenses of the class;

           (3) the claims or defenses of the representative parties are typical of the claims or
           defenses of the class; and


                                                     2
Case 4:18-cv-00298-CVE-JFJ Document 174 Filed in USDC ND/OK on 04/24/20 Page 3 of 4




           (4) the representative parties will fairly and adequately protect the interests of the
           class.

   Fed. R. Civ. P. 23(a).

           Defendants argue that O’Donley and Wood have not complied with Rule 23(a)(4), also

   known as the adequacy requirement. Dkt. # 76, at 2. The Tenth Circuit has framed the adequacy

   inquiry as follows: “(1) do the named plaintiffs and their counsel have any conflicts of interest with

   other class members and (2) will the named plaintiffs and their counsel prosecute the action

   vigorously on behalf of the class?” Rutter & Wilbanks Corp. v. Shell Oil Co., 314 F.3d 1180, 1187-

   88 (10th Cir. 2002) (quotation marks and citations omitted). “A litigant may bring his own claims

   to federal court without counsel, but not the claims of others . . . because the competence of a layman

   is clearly too limited to allow him to risk the rights of others.” Fymbo v. State Farm Fire and Cas.

   Co., 213 F.3d 1320, 1321 (10th Cir. 2000) (internal quotation marks and citations omitted).

           In this case, plaintiffs O’Donley and Wood are not represented by counsel. Dkt. ## 74, 75.

   As a result, their claims are currently pro se, although neither has entered a pro se appearance. The

   Tenth Circuit is clear that pro se representation is not allowed in the context of a class-wide lawsuit.

   Therefore, the Court finds that O’Donley’s and Wood’s claims should be dismissed without

   prejudice.2

           IT IS THEREFORE ORDERED that defendant state judges’ motion to dismiss plaintiffs

   O’Donley and Wood’s claims (Dkt. # 76) is granted, and plaintiff O’Donley’s and Wood’s claims

   are dismissed without prejudice.

   2
           Defendants appear to ask for sanctions against O’Donley and Wood, because they have not
           complied with discovery requests. See Dkt. # 76, at 3. The Court does not find that
           sanctions are appropriate in this case because O’Donley and Wood are in effect pro se, and,
           further, their whereabouts are unknown.

                                                      3
Case 4:18-cv-00298-CVE-JFJ Document 174 Filed in USDC ND/OK on 04/24/20 Page 4 of 4




          IT IS FURTHER ORDERED that Michael Parga is terminated as a party plaintiff.

          IT IS FURTHER ORDERED that O’Donley and Wood are terminated as parties unless and

   until they enter an appearance through counsel. Richard Feltz remains as the only named plaintiff.

   The parties are directed to modify the case caption in future pleadings to comply with this Opinion

   and Order.

          DATED this 24th day of April, 2020.




                                                   4
